Title: To George Washington from Brigadier General Henry Knox, 17 May 1778
From: Knox, Henry
To: Washington, George


                    
                        sir
                        Park Artillery [Valley Forge] 17th May 1778.
                    
                    I received your Excellency’s Letter of this morning respecting the probable evacuation of Philadelphia by the enemy. The peices of Artillery with the ammunition belonging to them now in Camp will be completed with horses and Geers so as to be mov’d in a day or two. I must depend on the Quarter Master General for Horses and some  Waggons to move the Spare Ammunition, and he will be very soon able to supply the demand.
                    Colonel Flower Commissary Genl Military Stores will supply the small Arms provided he has them, he is now at Lebanon.
                    I gave positive Orders to Mr Cheever Commissary Stores at Springfield in February to send on to Lebanon with the utmost expedition 3500 new Arms. It was impossible he says then to send them as there was no money and teams could not be procur’d without. I was at Springfield on the 25th March and then again give him positive written instructions to procure teams by any means in his power and send on 2000 Arms—The whole number in the Magazines in Massachusetts being about 5000, the remaining 3000 being necessary to arm the recruits in that State and Connecticut.
                    At Albany there were 2460 Muskets fit for Service. On the 30th March I wrote from Fish-Kill to Major Stevens at Albany and in the Strongest terms order’d him to send on to Lebanon or Head Quarters with the greatest expedition 2000 Arms with Bayonets complete. I expected both of those parcels on by the 1st May and beleive nothing has detain’d them but want of teams occasion’d by the derangement of the Quarter Master Generals department. I shall send off two Conductors immediately one towards albany and the other towards Springfield to meet and expedite them on to this Army.
                    Under the present appearance of thi⟨ngs⟩ I submit it your Excellency whether it would not be proper to dispatch new orders respecting the Artillery lately order’d on to this Camp from the east Side Hudsons River. I am with the utmost Respect Your Excellencys most Obedient Humble Servant
                    
                        H. Knox
                    
                